           Case 1:19-cr-00187-AT Document 16 Filed 12/04/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 12/4/2020

               -against-
                                                                            19 Cr. 187 (AT)

DIVINE GARCIA,                                                                  ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The violation of supervised release hearing in this action scheduled for December 8,
2020, at 2:00 p.m. will be held using the Court’s videoconferencing software. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 3 (S.D.N.Y. Sept. 16, 2020)
(“[C]onditions, which are unlikely to be alleviated in the near future, make it impossible for the
judges in this District to conduct all criminal proceedings in person in the courthouses.”).
Chambers will provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling 917-933-
2166, and entering access code 930809406#. All of those accessing the conference—whether in
listen-only mode or otherwise—are reminded that recording or rebroadcasting of the proceeding
is prohibited by law.

       SO ORDERED.

Dated: December 4, 2020
       New York, New York
